The plaintiff succeeded to all the rights which the Bank of Norwich had against the defendant on the 8th of June, 1858, when the note in suit was delivered to the plaintiff for value. That right was to recover the amount of the note from the defendant unless a recovery was barred by the statute of limitations. The note matured and was protested on the 18th of July, 1857, although on the day previous, Matthew Miller and the defendant, both indorsers, waived demand and notice of protest, and agreed to pay the note. The action was commenced on the 13th of February, 1864, and the statute of limitations was a bar to the action unless a payment by the defendant of forty-five dollars on the note on the sixteenth of February, was such a recognition of its validity as nullified the operation of the statute.
On that day, beyond any question, the defendant was liable for the whole amount of the note, with perhaps some rights of contribution. The maker of the note had previously failed and made an assignment for the benefit of creditors. The assignees had declared a dividend of nine per cent and ninety dollars was applicable to this note. The defendant received this ninety dollars from the assignees, and paid one-half of it, forty-five dollars, to apply on the note, and it was indorsed thereon at the date named. He was then confessedly liable to pay the note. It was his privilege to pay something upon it or pay nothing until coerced. He chose to pay this forty-five dollars upon it, and thus fully recognized his liability from that date. It is not a matter of the *Page 121 
slightest consequence where he got the money, as the payment was his individual act.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed.